Exhibit 10.14
SYMETRA FINANCIAL CORPORATION
ANNUAL INCENTIVE BONUS PLAN
ARTICLE I.
PURPOSE
     Symetra Financial Corporation (the “Company”) hereby establishes this
Annual Incentive Bonus Plan (this “Plan”) to provide bonus compensation to
certain employees and reward them for their role in the Company’s success.
ARTICLE II.
DEFINITIONS.
     2.1 “Code” means the Internal Revenue Code of 1986, as amended.
     2.2 “Company Performance Modifier” means a percentage between zero percent
(0%) and two hundred percent (200%) for each Plan Year. At the end of each Plan
Year the Plan Administrator will set the Company Performance Modifier based on
the extent to which the Company’s actual performance exceeded or fell below the
Company Performance Goals for that Plan Year.
     2.3 “Company Performance Goals” means any business performance goals
selected by the Plan Administrator, which may include, but are not limited to,
sales growth targets, improvement in operating efficiencies, and operating
return on average equity. Company Performance Goals need not, however, be based
upon an increase or positive result under a business criterion and could
include, for example, maintaining the status quo or limiting economic losses.
     2.4 “Eligible Employee” means a salaried employee of Symetra Life Insurance
Company who works at least 20 hours per week and who does not participate in any
other Company sponsored sales or production plan. For these purposes neither the
Company’s Performance Share Plan nor its Equity Plan are considered “sales or
production performance plans.”
     2.5 “Incentive Bonus” means the amount awarded to a Participant as
described in Article 6.
     2.6 “Individual Performance Modifier” means a percentage between zero
percent (0%) and two hundred percent (200%) for each Plan Year. At the end of
each Plan Year the Plan Administrator will set the Individual Performance
Modifier according to performance rating distribution for all Participants.
     2.7 “Individual Performance Goals” means any performance-related goals for
a Participant, determined or established by the Plan Administrator, or by the
Participant’s

1



--------------------------------------------------------------------------------



 



manager. The Individual Performance Goals may differ from Participant to
Participant and from Plan Year to Plan Year.
     2.8 “Participant” means an Eligible Employee who has become a Participant
as described in Article V.
     2.9 “Eligible Earnings” mean the aggregate base salary paid to a
Participant during the applicable Plan Year, before any salary reduction
contributions to a Code Section 125 cafeteria plan, qualified transportation
benefit plan or 401(k) plan. Eligible Earnings do not include overtime, cash
incentives, bonuses, deferred compensation, Company contributions to a qualified
retirement plan, Company contributions to a medical or insurance benefit plan,
long-term disability payments, severance pay, fringe benefits or any other
extraordinary pay, including any incentive compensation paid under this Plan.
     2.10 “Pay-out Formula” has the meaning given in Section 6.3.
     2.11 “Plan Administrator” means the Compensation Committee of the Board of
Directors of the Company.
     2.12 “Plan Year” means the calendar year.
     2.13 “Target Bonus” has the meaning provided in Section 6.2.
     2.14 “Termination of Employment” means a complete cessation of employment.
     2.15 “Total Disability” means a mental or physical impairment that
(a) causes an individual to be unable to engage in any substantial gainful
activity, after reasonable accommodation, and (b) is expected to result in death
or has lasted or is expected to last for a continuous period of 12 months or
more. The status of Total Disability will be determined by the Plan
Administrator and, if requested by the affected Participant, two independent
physicians, and shall be deemed to exist on the first day after the Plan
Administrator (and the two independent physicians, if applicable) reach the
conclusion.
ARTICLE III.
EFFECTIVE DATE
     The effective date of this Plan is January 1, 2010.
ARTICLE IV.
PLAN ADMINISTRATION
     4.1 Powers of Plan Administrator. The Plan Administrator shall be
responsible for the general administration and interpretation of this Plan and
for carrying out its provisions. The Plan Administrator shall have such powers
as may be necessary to discharge its duties hereunder, including, but not by way
of limitation, the following powers and duties, but subject to the terms of this
Plan: (a) discretionary authority to construe and interpret the terms of this
Plan, and to determine eligibility and the award and payment of benefits; (b) to
prescribe forms and procedures for purposes of Plan participation and benefit
payment; and (c) to adopt rules and

2



--------------------------------------------------------------------------------



 



regulations and to take such actions as it deems necessary or desirable for the
proper administration of this Plan.
     4.2 Finality of Decisions. Any rule or decision by the Plan Administrator
that is not expressly inconsistent with the provisions of this Plan shall be
conclusive and binding on all persons, and shall be given the maximum deference
permitted by law.
     4.3 Liability of Plan Administrator. The Plan Administrator shall not be
liable to any person for any action taken or omitted in connection with the
interpretation and administration of this Plan. In addition, no management
employee of the Company shall be liable to any person for his or her part in
establishing Individual Performance Goals or Individual Performance Modifiers.
ARTICLE V.
ELIGIBILITY
     An employee hired or transferred to an “Eligible Employee” position on
January 1 through September 30 shall become a Participant as of the first date
the employee is an Eligible Employee. An employee hired or transferred to an
“Eligible Employee” position on October 1 through December 31 shall become a
Participant as of January 1st following the date he or she becomes an Eligible
Employee (provided employment has continued to that date). An Eligible Employee
who terminates employment with the Company during the course of a Plan Year and
is then rehired as an Eligible Employee during the same Plan Year shall become a
Participant on his or her most recent rehire date, provided the rehire date is
on or before September 30; if the rehire date is after September 30, the
individual will not become a Participant until the start of the following Plan
Year (provided employment has continued to that date). An Eligible Employee who
ceases to be an Eligible Employee because he or she becomes eligible for an
alternative sales or production plan for part or all of a Plan Year will cease
to be a Participant, but will receive a blended target percentage for the Plan
Year, based on time spent in each position.
ARTICLE VI.
INCENTIVE BONUS
     6.1 Establishment of Goals. Company and Individual Performance Goals will
be established, and set forth in writing and shared with the Participants,
within ninety (90) days following the start of each Plan Year, or with respect
to an individual who first becomes a Participant midway through a Plan Year,
within forty-five (45) days after becoming a Participant.
     6.2 Target Bonus. The Target Bonus shall be calculated by multiplying the
target percentage set for the participant’s position upon hire by the Eligible
Earnings for the Plan Year. Should a participant’s target change as a result of
moving into a new position with a different target, the participant will receive
a blended target for the Plan Year, based on time spent in each position.
     6.3 Eligible Payment Formula. The Incentive Bonus will be based on the
product of the amount of the Target Bonus for the Plan Year multiplied by the
Individual Performance

3



--------------------------------------------------------------------------------



 



Modifier for the Plan Year, and multiplied by the Company Performance Modifier
for the applicable Plan Year (the “Pay-out Formula”). The maximum total
percentage a participant can receive is two hundred percent (200%) of their
Target Bonus. Notwithstanding any contrary provision of this Plan, the Plan
Administrator, in its sole discretion, may at any time prior to actual payment
modify the Incentive Bonus payable to any Participant. The modification may
constitute a decrease or an increase above what would otherwise be payable under
the Pay-out Formula.
     6.4 Right to Incentive Bonus. To ensure that the Company achieves the
purposes and receives the benefits contemplated by this Plan, a Participant
shall receive the Incentive Bonus only if the Participant remains continuously
employed by the Company until the Incentive Bonus is actually paid to the
Participant, as described below in Section 6.5. If a Participant experiences a
Termination of Employment prior to the payment of any Incentive Bonus, then the
Incentive Bonus is forfeited and the Participant has no right to payment, unless
the Termination of Employment is due to death, Total Disability, voluntary
Termination of Employment at or after age 65, or the Company’s elimination of
the Participant’s position, in which case the Participant (or his or her
personal representative or estate) shall nevertheless receive payment of the
Incentive Bonus for that Plan Year, based on his or her Eligible Earnings for
that Plan Year, subject to the Company Performance Modifier. The payment to such
a Participant will occur at the same time as payments to other Participants.
     6.5 Time and Form of Eligible Payment of Incentive Bonus. The Company shall
pay the amount of Incentive Bonuses awarded pursuant to Section 6.3 in a lump
sum within two and a half months following the Plan Year for which the Company
and Individual Performance Goals apply, subject to the requirements of continued
employment of Section 6.4.
     6.6 Special Provision for Benefit Upon Death. If a Participant should die,
any Incentive Bonuses payable pursuant to this Article 6 shall be paid to his or
her personal representative, or estate.
ARTICLE VII.
UNFUNDED OBLIGATION
     The benefits payable under this Plan shall not be funded, but shall
constitute an unsecured liability payable, when due, by the Company out of its
general assets. The Company shall retain title to and beneficial ownership of
all assets, whether cash or investments, which it may in its sole discretion set
aside or earmark to pay benefits under this Plan, including any assets placed in
a rabbi trust. Neither the Participant nor their beneficiaries shall have any
property interest in the Company’s specific assets.
ARTICLE VIII.
MISCELLANEOUS
     8.1 Withholding Taxes. In connection with payments under this Plan, the
Company shall withhold any income and employment taxes required under applicable
law.
     8.2 No Employment Contract. Nothing in this Plan, shall give any employee
any right to continued employment with the Company, or to interfere in any way
with the right of the

4



--------------------------------------------------------------------------------



 



Company to terminate an employee’s employment or service relationship with the
Company at any time.
     8.3 Right to Amend or Terminate Plan. The Company intends this Plan to be a
continuing program. Nonetheless, the Company reserves the right to amend or
terminate this Plan at any time and to terminate all rights to receive benefits
hereunder.
     8.4 Applicable Law. This Plan shall be governed and construed in accordance
with the laws of the State of Washington, to the extent no preempted by federal
law. This Plan shall be interpreted to be exempt under Code Section 409A as a
“short-term deferral,” as defined in corresponding Treasury regulations.
     IN WITNESS WHEREOF, the Company has caused this Annual Incentive Bonus Plan
to be executed this       day of                     , 2010.

              SYMETRA FINANCIAL CORPORATION
 
       
 
  By    
 
       
 
  Its    
 
       

5